Case 3:16-cv-01975-S Document 146 Filed 03/29/21   Page 1 of 6 PageID 2604



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

UNITED STATES OF AMERICA ex rel.      §
TINA HAIGHT,                          §
                                      §
                  Plaintiffs,         §
                                      §     Civil Action No. 3:16-CV1975-S
V.                                    §
                                      §
RRSA (COMMERCIAL DIVISION), LLC;      §
ROOFING & RESTORATION SERVICES OF §
AMERICA, LLC; RRSA COMMERCIAL         §
ROOFING, INC.; HAIGHT CONSTRUCTION §
MANAGEMENT SERVICES, INC.; COREY      §
S. SANCHEZ; JON R. SEYMORE;           §
JENNIFER N. SEYMORE and RONALD        §
SCOTT NICHOLS,                        §
                                      §
                  Defendants.         §
_____________________________________ §
                                      §


      DEFENDANTS RRSA (COMMERCIAL DIVISION), LLC; ROOFING &
RESTORATION SERVICES OF AMERICA, LLC; RRSA COMMERCIAL ROOFING,
  INC.; HAIGHT CONSTRUCTION MANAGEMENT SERVICES, INC.; COREY S.
 SANCHEZ; JON R. SEYMORE; JENNIFER N. SEYMORE AND RONALD SCOTT
     NICHOLS’S REPLY TO PLAINTIFF UNITED STATES OF AMERICA’S
                     STATEMENT OF INTEREST
     Case 3:16-cv-01975-S Document 146 Filed 03/29/21               Page 2 of 6 PageID 2605



         RRSA (Commercial Division), LLC, Roofing & Restoration Services of America, LLC,

RRSA Commercial Roofing, Inc., Haight Construction Management Services, Inc., Corey S.

Sanchez, Jon R. Seymore, Jennifer N. Seymore and Ronald Scott Nichols (collectively the “RRSA

Defendants”) file this Reply to Plaintiff United States of America’s Statement of Interest.

I.       INTRODUCTION

         Contrary to what is asserted in the Government’s Statement of Interest, the RRSA

Defendants are not arguing for a rule whereby prefiling releases of qui tam actions are enforced

without qualification. To the contrary, as argued extensively in the RRSA Defendant’s Motion to

Dismiss Relator’s First Amended Complaint (Doc. 115) and Reply in Support of Motion to

Dismiss First Amended Complaint (Doc. 140), the RRSA Defendants claim, and Relator concedes,

that the two-prong test articulated in several Circuits applies to whether the Release is enforceable

in this case. See United States ex rel. Radcliffe v. Purdue Pharma L.P., 600 F.3d 319, 329 (4th

Cir. 2010); United States ex rel. Ritchie v. Lockheed Martin Corp., 558 F.3d 1161, 1167–68 (10th

Cir. 2009).

II.      ARGUMENT AND AUTHORITIES

         A. The Federal Common Law Rule Involves a Public Policy Analysis.

         The principle articulated in Town of Newton v. Rumery – “a promise is unenforceable if the

interest in its enforcement is outweighed in the circumstances by a public policy harmed by

enforcement of the agreement” – has been widely used to determine whether a release executed

pre-filing of a qui tam action bars subsequent qui tam claims. Rumery, 480 U.S. 386, 392 (1987);

see also United States v. Purdue Pharma L.P., 600 F.3d 319 (4th Cir. 2010); United States ex rel.

Longhi v. United States, 575 F.3d 458 (5th Cir. 2009); United States ex rel. Gebert v. Transp.

Admin. Svs., 260 F.3d 909 (8th Cir. 2001); United States v. Northrop Corp., 59 F.3d 953 (9th Cir.




                                                 2
  Case 3:16-cv-01975-S Document 146 Filed 03/29/21                  Page 3 of 6 PageID 2606



1995). Contrary to the Government’s assertions, the RRSA Defendants’ Motion to Dismiss (Doc.

115) and Reply in Support of Motion to Dismiss (Doc. 140) correctly apply this standard.

Moreover, in applying the principle of Rumery to the facts of this case, the Release must be

enforced. The Government, on the other hand, is arguing for a per se rule that prefiling releases

“are unenforceable unless the government has knowledge of the fraud.” (Doc. 143, at 4). Such

rule does not correctly apply the principle set forth in Rumery.

       In the RRSA Defendants’ Reply (Doc. 140), the RRSA Defendants assert that, as a part of

the public policy analysis required by Rumery, the Court should take into consideration that the

Release in this case was executed as a part of a $30 million transaction, governed by Texas law,

and not as a part of wrongful termination case. (Doc. 140, at 6-8). In short, this Court must decide

whether public policy supports protecting a relator who, prior to coming forward with any alleged

fraud, negotiated a deal to profit in an amount nearing $30 million. The Release in this case was

not negotiated by an employer who had fired an employee for disclosing the fraud. See, e.g.,

Purdue Pharma L.P., 600 F.3d at 322; United States ex rel. Ritchie v. Lockheed Martin Corp., 558

F.3d 1161, 1164 (10th Cir. 2009); United States ex rel. Bahrani v. Conagra, 183 F.Supp.2d 1272,

1274 (D. Colo 2002); United States ex rel. Hall v. Teledyne Wah Chang Albany, 104 F.3d 230,

231 (9th Cir. 1997); United States v. Northrop Corporation, 59 F.3d 953, 956 (9th Cir. 1995);

United States ex rel. Class v. Bayada Home Health Care, Inc., CV 16-680, 2018 WL 4566157, at

*1 (E.D. Pa. Sept. 24, 2018). Instead, it was intensively negotiated by two parties, both represented

by counsel, after months of negotiations. (Doc. 141, at 39, Declaration of Corey S. Sanchez, ¶7).

       B. Enforcing the Release Does Not Ignore the Policy Objectives of the FCA.

       The Government argues the sole policy objective of the FCA that should be considered is

whether the Release would “provide disincentives to future relators.” (Doc. 143, at 5). However,




                                                 3
  Case 3:16-cv-01975-S Document 146 Filed 03/29/21                  Page 4 of 6 PageID 2607



the provisions of the FCA seek to balance the policy of encouraging whistleblowers while

discouraging opportunistic plaintiffs from bringing “parasitic lawsuits.” Walburn v. Lockheed

Martin Corp., 431 F.3d 966, 970 (6th Cir. 2005). Although this language often refers to “would-

be relators [who] merely feed off a previous disclosure of fraud,” it reflects the FCA’s desire not

to award, and instead to affirmatively bar, relators who are acting with self-interest. See id. The

Relator in this case falls squarely within that description. Relator was the owner of the Business

Defendants while the alleged qui tam violations took place, and now seeks to profit a second time

by bringing claims she specifically released. She is not entitled to the same protections as an

employee who first reports the alleged fraud, is subsequently fired as a result, then signs a release

as a part of a settlement related to his termination. See, e.g., Purdue Pharma L.P., 600 F.3d at

322; Ritchie, 558 F.3d at 1164; Bahrani, 183 F.Supp.2d at 127; Hall v, 104 F.3d at 231; Northrop

Corporation, 59 F.3d at 956. All the case law cited by the Relator and the Government are based

in the employment context. This case requires a different public policy analysis. Enforcing the

Release is consistent with the intent of the qui tam provisions of the FCA. Defendants’ Motion to

Dismiss should be granted.

III.   CONCLUSION

       Based on the foregoing, as well as those arguments and authorities set forth in Defendants

RRSA (Commercial Division), LLC; Roofing & Restoration Services of America, LLC; RRSA

Commercial Roofing, Inc.; Haight Construction Management Services, Inc.; Corey S. Sanchez;

Jon R. Seymore; Jennifer N. Seymore and Ronald Scott Nichols’ Motion to Dismiss Relator Tina

Haight’s First Amended Complaint and Reply in Support of Motion to Dismiss First Amended

Complaint, Defendants respectfully request that their Motion to Dismiss be granted.



       Dated: March 29, 2021


                                                 4
Case 3:16-cv-01975-S Document 146 Filed 03/29/21      Page 5 of 6 PageID 2608



                                 Respectfully submitted,

                                 DVORAK LAW GROUP, LLC
                                 By: /s/ Gretchen L. McGill
                                       Heather S. Voegele Anson (pro hac vice)
                                       hvoegele@ddlawgroup.com
                                       Gretchen L. McGill (pro hac vice)
                                       gmcgill@ddlawgroup.com

                                 9500 W. Dodge Rd., Ste. 100
                                 Omaha, NE 68132
                                 Telephone: (402) 934-4770
                                 Telecopier: (402) 933-9630

                                 and

                                 BELL NUNNALLY & MARTIN LLP

                                        Christopher B. Trowbridge
                                        Texas State Bar No. 24008182
                                        christophert@bellnunnally.com
                                        Benjamin L. Riemer
                                        Texas State Bar No. 24065976
                                        briemer@bellnunnally.com

                                 3232 McKinney Avenue
                                 Dallas, Texas 75204
                                 Telephone: (214) 740-1400
                                 Telecopier: (214) 740-1499

                                 ATTORNEYS FOR DEFENDANTS RRSA
                                 (COMMERCIAL DIVISION), LLC; ROOFING
                                 & RESTORATION SERVICES OF AMERICA,
                                 LLC; RRSA COMMERCIAL ROOFING, INC.;
                                 HAIGHT CONSTRUCTION MANAGEMENT
                                 SERVICES, INC.; COREY S. SANCHEZ; JON
                                 R. SEYMORE; JENNIFER N. SEYMORE AND
                                 RONALD SCOTT NICHOLS




                                    5
  Case 3:16-cv-01975-S Document 146 Filed 03/29/21                Page 6 of 6 PageID 2609



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 29, 2021, a true and correct copy of the foregoing document
was served upon all counsel of record via the Court’s CM/ECF filing system as indicated below:

Darren P. Nicholson                                Christopher A. Payne
Mallory Biblo                                      Christina Alstrin
Burns Charest, LLP                                 Payne Alstrin, PLLC
900 Jackson Street, Suite 500                      9101 LBJ Freeway, Suite 760
Dallas, TX 75202                                   Dallas, TX 75243
dnicholson@burnscharest.com                        Chris.Payne@Payne-Alstrin.com
mbiblo@burnscharest.com                            Christina.Alstrin@Payne-Alstrin.com

Gene R. Besen
Samuel T. Acker
Bradley Arant Boult Cummings LLP
4400 Renaissance Tower
1201 Elm Street
Dallas, TX 75270
gbesen@bradley.com
sacker@bradley.com


                                                     /s/ Gretchen L. McGill
                                                     Gretchen L. McGill




                                               6
